State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: July 2, 2015                       106225
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

DANIEL G. JOSLIN,
                    Appellant.
________________________________


Calendar Date:   May 27, 2015

Before:   Peters, P.J., Lahtinen, Garry and Devine, JJ.

                              __________


     Teresa C. Mulliken, Harpersfield, for appellant.

      Richard D. Northrup Jr., District Attorney, Delhi (John L.
Hubbard of counsel), for respondent.

                              __________


Lahtinen, J.

      Appeal from a judgment of the County Court of Delaware
County (Becker, J.), rendered January 14, 2013, convicting
defendant upon his plea of guilty of the crime of rape in the
first degree (two counts).

      Defendant was charged in an indictment with criminal sexual
act in the first degree (two counts), sexual abuse in the first
degree and course of sexual contact against a child in the first
degree, stemming from allegations that he subjected two children
to acts of sexual contact when they were both 11 years old. The
indictment also charged defendant with rape in the first degree
(two counts), based upon allegations that he subjected one of the
victims to sexual intercourse by forcible compulsion when the
victim was an adult. Defendant pleaded guilty to the two rape
                              -2-                  106225

charges in full satisfaction of the indictment and waived his
right to appeal. County Court sentenced defendant in accordance
with the terms of the plea agreement to concurrent prison terms
of 10 years, to be followed by 20 years of postrelease
supervision. Defendant now appeals.

      We affirm. Defendant's sole contention on appeal is that
County Court's failure to redact certain statements and
information contained in the presentence investigation report
violated his due process rights. Defendant does not contest the
validity of his waiver of the right to appeal, and our review of
the record confirms that the waiver was knowing, intelligent and
voluntary. Inasmuch as the failure to redact information
contained in the presentence investigation report "does not
involve a right of constitutional dimension going to 'the very
heart of the process'" (People v Lopez, 6 NY3d 248, 255 [2006],
quoting People v Hansen, 95 NY2d 227, 230 [2000]), defendant's
challenge to County Court's denial of his application to redact
the information is precluded by his appeal waiver (see People v
Guyette, 121 AD3d 1430, 1431 [2014]; People v Abdul, 112 AD3d
644, 645 [2013], lv denied 22 NY3d 1136 [2014]; People v
Moquette, 200 AD2d 854, 854 [1994], lv denied 83 NY2d 874
[1994]).

     Peters, P.J., Garry and Devine, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court